Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.558 Filed 03/05/21 Page 1 of 29




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CAMERON TIETZ #827870, Plaintiff,
                                                    No. 2:20-cv-10814
V
                                                   HON. PAUL D. BORMAN
CORIZON HEALTH, INC, et al,
Defendants.

__________________________________________________________________/

Keith L. Altman (P81702)                   Michael R. Dean (P71333)
The Law Office of Keith Altman
Attorney for Plaintiff                     Zachary A. Zurek (P80116)
33228 West 12 Mile Road, Ste 375           Assistant Attorney General
Farmington Hills, MI 48334                 Attorney for MDOC Defendants
(516) 456-5885                             MDOC Division
kaltman@lawampmmt.com                      P.O. Box 30217 Lansing,
                                           MI 4
Ronald W. Chapman Sr. (P37603)             (517) 335-3055
Devlin K. Sarber (P64532)
Chapman Law Group
Attorney for Defendants Corizon Health,
Inc., and Kim Farris P.A. 1441 W. Long
Lake Road, Ste 310 Troy, MI 4809
(248)644-6326

_______________________________________________________________

    PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT
                  MDOC’s MOTION TO DISMISS

      NOW COMES Plaintiff CAMERON TIETZ by and through counsel,

EXCOLO LAW PLLC, and files this response in opposition of Defendant




Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.559 Filed 03/05/21 Page 2 of 29




MDOC’s Motion to Dismiss. For the reasons stated in the attached brief, Plaintiff

respectfully requests this Court deny Defendants’ motion.


                                                Respectfully submitted,
                                                /s/ Keith Altman

                                                Keith Altman
                                                The Law Office of Keith Altman
                                                33228 West 12 Mile Road
                                                Suite 375
                                                Farmington Hills, MI 48334
                                                516-456-5885
                                                kaltman@lawampmmt.com

Dated: March 5, 2021




Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                        ii
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.560 Filed 03/05/21 Page 3 of 29




                                         TABLE OF CONTENTS



TABLE OF AUTHORITIES ................................................................................... iv
STATEMENT OF ISSUE PRESENTED ..................................................................v
CONTROLLING/APPROPRIATE AUTHORITY................................................. vi
STATEMENT OF FACTS ........................................................................................1
STANDARD OF REVIEW .......................................................................................7
ARGUMENT .............................................................................................................8
   I. THIS MATTER HAS BEEN PLED PROPERLY IN ACCORDANCE
   WITH FED. R. C. P. JOINDER RULES ...............................................................8
   II. PLAINTIFF HAS PROPERLY PLEAD THE NECESSARY FACTUAL
   ALLEGATIONS AGAINST MDOC DEFENDANTS .........................................9
      A.      Plaintiff Has Properly Stated a Claim ........................................................9
      B. Plaintiff has Sufficiently Stated a Claim of Eighth Amendment
      Deliberate Indifference Against Defendant’s Adray and Duncan ....................11
      C. Plaintiff has Properly Stated a Claim Against Non-Healthcare MDOC
      Defendants.........................................................................................................13
   III. PLAINTIFF HAS SUFFICIENTLY STATED A CLAIM OF
   CONSPIRACY .....................................................................................................14
CONCLUSION AND RELIEF REQUESTED .......................................................21




Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                                                            iii
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.561 Filed 03/05/21 Page 4 of 29




                                     TABLE OF AUTHORITIES

Cases
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ................................................ vi, 7
Blackmore v. Kalamazoo County, 390 F. 3d 890 (6th Cir. 2004) ...........................11
Cook v. Corizon Health, Inc. 2019 WL 3043906 ....................................................11
Easterling v. Crawford, 2014 U.S. Dist. LEXIS 13743 (S.D. Ohio) ......................17
Estelle v. Gamble, 429 U.S. 102 (1976) ..................................................................11
Farmer v. Brennan, 511 U.S. 825 (1994) ................................................................11
Gunasekera v. Irwin, 551 F.3d 461, (6th Cir. 2009) ........................................... vi, 7
Hensley v. Gassman, 693 F.3d 681 (6th Cir. 2012) .................................................14
Hooks v. Hooks, 771 F.2d 935 (6th Cir. 1985) ........................................................14
Horton v. City of Rockford, 2019 WL 3573566 (N.D. Ill. Aug. 6, 2019) ...............10
Kennedy v. Bonevelle, 413 Fed. Appx. 836 (6th Cir. 2011) ......................................7
Keys v. Humana, Inc., 684 F.3d 605 (6th Cir. 2012) .................................................7
League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523 (6th Cir. 2007) .....7
Nali v. Mich. Dep't of Corr., 2007 U.S. Dist. LEXIS 98919, 2007 WL 4465247
  (E.D. Mich. Dec. 18, 2007) ....................................................................................9
Pelichet v. Gordon, 2019 WL 4619742 (E.D. Mich. Sept. 20, 2019) .....................10
Phillips v. Roane Cnty., 534 F.3d 531 (6th Cir. 2008) ............................................10
Preyor v. City of Ferndale, 248 F. Appx. 636 (6th Cir. 2007) ................................12
Richko v. Wayne Cnty., 819 F.3d 907 (6th Cir. 2016) .............................................10
Salehpour v. University of Tenn., 159 F.3d 199 (6th Cir. 1998) .............................14
Terrance v, Northville Reg’l Psychiatric Hosp., 286 F.3d at 843 (6th Cir. 2002) ..13
Vinson v. Mich. Dep't of Corr., 2015 U.S. Dist. LEXIS 175202, (E.D. MI October
  15, 2015) ........................................................................................................ 17, 21
Vinson v. Mich. Dep't of Corr., 2016 U.S. Dist. LEXIS 6930, (E.D. MI January
  21, 2016) ........................................................................................................ 17, 21
Wilson v. Seiter, 510 U.S. 294 (1991) .....................................................................11
Rules
Fed. R. Civ. P. 20(a)(2) ..............................................................................................8
Fed. R. Civ. P. 8(a)(2) .......................................................................................... vi, 7
Fed. R. Civ. P.18(a)....................................................................................................8




Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                                                            iv
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.562 Filed 03/05/21 Page 5 of 29




                     STATEMENT OF ISSUE PRESENTED

WHETHER PLAINTIFF’S AMENDED COMPLAINT SHOULD BE
DISMISSED PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
12(b)(6)?

PLAINTIFF ANSWER: NO. DEFENDANT ANSWER: YES.




Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814               v
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.563 Filed 03/05/21 Page 6 of 29




                CONTROLLING/APPROPRIATE AUTHORITY

      The sufficiency of Plaintiff’s pleadings is governed by Fed. R. Civ. P. 8(a)(2),

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009)

      Authority for making a claim for deliberate indifference can be found in

Richko v. Wayne Cnty., 819 F.3d 907, 916 (6th Cir. 2016)

      Authority concerning allegations of intracompany conspiracy can be found in

Vinson v. Mich. Dep’t of Corr., 2015 U.S. Dist. LEXIS 175202, *29-35. (October

15, 2015).




Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                        vi
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.564 Filed 03/05/21 Page 7 of 29




                             STATEMENT OF FACTS

      Plaintiff, Cameron Tietz, filed this lawsuit for, among other things,

Defendants’ deliberate indifference to his serious medical needs. Plaintiff alleges

that while incarcerated in the custody of the Michigan Department of Corrections

(MDOC), Defendants were deliberately indifferent to their serious medical needs in

violation of the Eighth Amendment by delaying and refusing treatment.

      Plaintiff alleges that from approximately 2016-2018, he was extremely sick

with cellulitis and three hernias. (ECF #12, ¶ 12) Throughout this time, Mr. Tietz

experienced excessive pain, difficulties urinating, ongoing constipation, and

eventually physically collapsed. (Id. at ¶ 74). Although Plaintiff was given stool

softeners and over-the-counter medication, the Defendants delayed follow-up x-rays

and other testing necessary to provide Plaintiff with a diagnosis. (Id. at ¶56). Mr.

Tietz further alleges that Defendants ignored his symptoms and refused to send him

out of the correctional facility to see a specialist to get an accurate diagnosis. (Id. at

¶ 67). Mr. Tietz is still experiencing severe, constant stomach pain and his nutrition

levels are not normal, suggesting the presence of a stomach infection. (Id. at ¶ 82).

Defendants acted with deliberate indifference to Plaintiff’s complaints and signs of

serious medical needs and denied Plaintiff reasonable medical care. (Id. at ¶ 83-84).

      In approximately 2013 or 2014, Plaintiff developed symptoms including high

fever, body aches, severe redness and swelling of the leg, and burning pain in his



Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                            1
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.565 Filed 03/05/21 Page 8 of 29




leg. (Id. at ¶ 45). Although healthcare believed that Plaintiff had simply been

suffering from the flu, his symptoms persisted, and healthcare ultimately determined

Plaintiff had cellulitis. (Id.) After treating Plaintiff for cellulitis, healthcare staff

informed Plaintiff that should he ever experience such symptoms again, he should

inform healthcare staff it is cellulitis, and similar treatment would be required. (Id.).

      In March 2018, Plaintiff once again developed a high fever, body aches and

pain, severe swelling and redness in his leg, and burning in his leg. Plaintiff

immediately recognized these symptoms as those of cellulitis. (Id. at ¶ 64). Here,

Plaintiff informed healthcare officials of his history and the requisite treatment. (Id.).

Despite informing healthcare about the 2013/2014 diagnosis, healthcare officials

insisted that Plaintiff had the flu and refused to provide Plaintiff proper treatment.

(Id.). The following day Plaintiff returned to healthcare with significantly worsened

symptoms. (Id. at ¶ 65). Plaintiff was ignored and sent back to his cell. (Id.).

      Despite the initial denial of proper treatment, Plaintiff continued to seek

treatment for cellulitis. On or around March 18, 2018, Plaintiff was transferred to an

outside hospital. (Id. at ¶ 66). There, he suffered for three days with redness and

swelling in his entire leg and a 100 ̊f fever. (Id.). While in the hospital, physicians

diagnosed Plaintiff with cellulitis. (Id. at ¶ 67). The hospital physician explained that

should Plaintiff suffer from these symptoms again, he needed to be admitted more




Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                            2
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.566 Filed 03/05/21 Page 9 of 29




quickly. (Id.). Moreover, the physician ordered that Plaintiff see a specialist to

determine why the issue was recurring. (Id.).

      Upon returning to MRF, Plaintiff was not prescribed the antibiotics ordered

by the hospital. As a result, Plaintiff’s symptoms began to worsen. In fact, he began

to experience nerve impingement and memory fog. (Id. at ¶ 68). Despite knowing

that the physician ordered that Plaintiff see a specialist, prison healthcare staff

refused to schedule Plaintiff with a specialist. (Id. at ¶ 69).

      Once more, in August of 2018, Plaintiff began to experience symptoms of

cellulitis. Plaintiff informed prison healthcare staff of his history. Once again,

Healthcare staff failed to treat Plaintiff for cellulitis. Instead, they provided him with

Tylenol and ordered Plaintiff back to his cell. (Id. at ¶ 72). In response to healthcare’s

refusal to treat Plaintiff, Plaintiff continued to seek treatment. He continued to be

denied. (Id.). Ultimately, Plaintiff collapsed and had to be carried to healthcare.

There, he was once again transferred to an outside hospital. (Id. at ¶ 74).

      Plaintiff was forced to remain in the hospital for two weeks. He had to receive

intravenous antibiotics as his condition had continued to deteriorate due to

healthcare’s refusal to provide the proper treatment. While at the hospital, the

physician expressed frustration with the delay in Plaintiff’s treatment and with the

fact that Plaintiff had yet to see a specialist. (Id. at ¶ 75). After two weeks in the

hospital, Plaintiff was sent to the MDOC Duane Waters hospital. There, a prison



Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                            3
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.567 Filed 03/05/21 Page 10 of 29




 healthcare physician discontinued Plaintiff’s intravenous antibiotics. This was done

 despite the fact that the outside physician had ordered the antibiotics be continued.

 After a brief stay at Duane Waters, Plaintiff was sent back to MRF with only oral

 antibiotics. (Id.).

        Once again, MRF healthcare staff refused to schedule Plaintiff to see a

 specialist. In fact, during a follow-up visit, Plaintiff was expressly told that he would

 not be scheduled to see a specialist. (Id. at ¶ 77). Unsurprisingly, in January of 2019,

 Plaintiff became symptomatic once more. Treatment was denied for several days.

 After suffering for several days without treatment, Plaintiff had to be admitted to an

 outside hospital. (Id.). There, the physician was shocked that Plaintiff had yet to see

 a specialist. (Id. at ¶¶ 79-80). To receive an accurate diagnosis, Plaintiff would need

 to see a specialist when he was not suffering from an active bout of cellulitis. (Id.).

 Again, the hospital’s physician ordered that a specialist examine Plaintiff.

 Admittedly, the specialist could not diagnose Plaintiff while the infection was active.

 Nevertheless, he or she noted that it was most likely cellulitis or a more severe form

 of streptococcal. (Id.).

 In response to Plaintiff’s frequent cellulitis outbreaks, the hospital physician ordered

 a long-term antibiotic in an attempt to stop the infection from recurring. (Id. at ¶ 81).

 Moreover, the hospital physician ordered that Plaintiff be placed on probiotics,

 warning that if Plaintiff did not take the probiotic then he would inevitably suffer a



 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                           4
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.568 Filed 03/05/21 Page 11 of 29




 stomach infection. (Id.). Once more, MRF healthcare officials denied Plaintiff access

 to the requisite care. That is, they denied Plaintiff probiotics, resulting in Plaintiff’s

 constant stomach pain. (Id. at ¶ 82). Additionally, Plaintiff still has not been

 permitted to see a specialist. (Id. at ¶ 83).

        In addition to suffering from recurring bouts of cellulitis, Plaintiff has also

 been denied care for his hernias. Sometime in 2016, Plaintiff began to experience a

 ripping feeling in his abdomen and was bedridden in pain for several weeks. (Id. at

 ¶ 51). Soon thereafter, he developed a protruding mass in his abdomen. It grew to

 the size of a baseball. (Id.). When Plaintiff sought care, he was told that his hernia

 was an overdeveloped muscle and that there was not a protrusion. Plaintiff persisted

 in seeking medical care. He was systematically denied. (Id. at ¶ 52).

 Next, in April of 2018, Plaintiff developed a second hernia that began to protrude

 near his navel. (Id. at ¶ 53). Plaintiff again sought care from MRF healthcare staff.

 There, he was told that they do not treat hernias and was offered no care. Plaintiff

 was forced to live with the pain. (Id.). In December of 2018, Plaintiff’s second hernia

 was further exacerbated. This caused him severe groin pain and difficulty using the

 restroom. (Id. at ¶ 54). Eventually, Plaintiff’s two hernias grew so large they had

 nearly grown into one another. Plaintiff was again bedridden for several weeks from

 severe pain. (Id. at ¶ 55).




 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                            5
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.569 Filed 03/05/21 Page 12 of 29




       MRF eventually began to treat Plaintiff’s hernia. They conducted an X-ray

 examination. However, Plaintiff never received a follow-up regarding the results of

 the X-ray. Again, Plaintiff continued to seek assistance from MRF healthcare

 personnel regarding his hernia. (Id. at ¶ 56). In fact, when Plaintiff sought care from

 MRF officials, he was told, “I don’t know why you keep coming over. We are not

 going to help with a hernia.” At several points, MRF officials even suggested that

 Plaintiff did not have a hernia and he was simply constipated. (Id. at ¶ 57).

       As of now, Plaintiff has developed a third hernia in his groin. This causes

 Plaintiff severe groin and testicular pain, trouble urinating, and ongoing

 constipation. (Id. at ¶ 58). Yet, rather than treat Plaintiff’s underlying hernia’s, MRF

 healthcare staff prescribed eight stool softener pills per day, causing Plaintiff severe

 diarrhea and even more pain. (Id. at ¶ 59). Plaintiff continued to seek care regarding

 his hernias and was continuously denied. (Id.) Eventually, healthcare staff ordered a

 second X-ray. Once again, Plaintiff never received the results of this X-ray. He

 continued to be denied treatment. Plaintiff continues to suffer from these serious

 medical conditions. (Id. at ¶ 60).




 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                          6
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.570 Filed 03/05/21 Page 13 of 29




                              STANDARD OF REVIEW

       All that is required under the Federal Rules of Civil Procedure is for a Plaintiff

 to plead “a short and plain statement of the claim showing that [they are] entitled to

 relief.” Fed. R. Civ. P. 8(a)(2). The statement need only provide Defendants “fair

 notice” of the claims and their respective factual bases. Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007) “Specific facts are not necessary.” Gunasekera v. Irwin,

 551 F.3d 461, 466 (6th Cir. 2009); Keys v. Humana, Inc., 684 F.3d 605, 608 (6th

 Cir. 2012) (same); see also., Kennedy v. Bonevelle, 413 Fed. Appx. 836, 839 (6th

 Cir. 2011) (“Specific facts are not required by a prisoner at the pleading stage.”). In

 deciding a motion under Rule 12(b)(6), the Court views the pleadings in a light most

 favorable to the Plaintiff and assumes that all facts in Plaintiff’s complaint are true.

 League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007).

       For the reasons stated herein, Plaintiff respectfully requests this Court deny

 the MDOC Defendants’ motion to dismiss.




 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                          7
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.571 Filed 03/05/21 Page 14 of 29




                                       ARGUMENT

    I.      THIS MATTER HAS BEEN PLED PROPERLY IN ACCORDANCE
            WITH FED. R. C. P. JOINDER RULES

         Defendants assert that Plaintiff’s Complaint violates the federal rules

 governing joinder. (ECF #32, PageID.543). Fed. R. Civ. P. 20(a)(2) governs

 permissive joinder of defendants and provides:

         (2) Defendants. Persons ... may be joined in one action
         as defendants if: (A) any right to relief is asserted against them
         jointly, severally, or in the alternative with respect to or arising
         out of the same transaction, occurrence, or series of transactions
         or occurrences; and (B) any question of law or fact common to
         all defendants will arise in the action.

         Fed. R. Civ. P.18(a) governs joinder of claims and provides: “A party

 asserting a claim…may join, as independent or alternative claims, as many claims

 as it has against an opposing party.”

         In this case, the entirety of Plaintiff’s constitutional violation claims arise out

 of Defendants’ denial of medical care. Plaintiff’s retaliation claims against

 defendants not directly involved in the medical claims arise as a result of Plaintiff

 filing grievances after being denied medical care. All of Plaintiff’s claims arise out

 of the same series of occurrences, namely the denial of medical care and Plaintiff

 filing grievances as a result.

         When determining if civil rights claims arise from the same transaction or

 occurrence, a court may consider a variety of factors, including,” ‘the time period



 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                             8
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.572 Filed 03/05/21 Page 15 of 29




 during which the alleged acts occurred; whether the acts [] . . . are related; whether

 more than one act . . . is alleged; whether the same supervisors were involved, and

 whether the defendants were at different geographical locations.’” Id. (quoting Nali

 v. Mich. Dep’t of Corr., 2007 U.S. Dist. LEXIS 98919, 2007 WL 4465247, *3 (E.D.

 Mich. December 18, 2007)).

          In the present matter, all of the acts alleged occurred within the time period of

 2016 to 2020 while Plaintiff was incarcerated at MDOC facilities. Further, the acts

 alleged are related in that the retaliation claim resulted from Plaintiff’s grievances

 having to do with his Eighth Amendment claim of Deliberate Indifference to Serious

 Medical Need. Finally, while the defendants were at two different correctional

 facilities, they were all employees of MDOC engaging in retaliation as a result of

 Plaintiff’s treatment in one facility.

          Therefore, this Court should not sever the Eighth Amendment claims and

 Defendants in this case as Plaintiff has properly joined all defendants and claims.

    II.      PLAINTIFF HAS PROPERLY PLEAD THE NECESSARY
             FACTUAL ALLEGATIONS AGAINST MDOC DEFENDANTS

             A. Plaintiff Has Properly Stated a Claim

          Defendants maintain that Plaintiff’s Amended Complaint has no short and

 plain statement of the claim as to the MDOC Defendants. Defendants’ contention

 over Plaintiff’s pleading is a matter of style over substance. Referring to Defendants

 collectively in the Amended Complaint does not violate Rule 8 of the Federal Rules


 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                            9
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.573 Filed 03/05/21 Page 16 of 29




 of Civil Procedure regarding pleadings so long as the complaint “provides sufficient

 detail to put the defendants on notice of the claims.” Horton v. City of Rockford,

 2019 WL 3573566, at *3 (N.D. Ill. August 6, 2019) (“[T]he Amended Complaint

 contains the what, where, when, and how, but not the precise ‘who’ for every alleged

 act of misconduct. That is sufficient at this stage.”). For section 1983 claims

 specifically, courts permit plaintiffs to set forth allegations as to defendants generally

 without segregating each responsibility at the pleadings stage. See, e.g., Pelichet v.

 Gordon, 2019 WL 4619742, at *18 (E.D. Mich. September 20, 2019) (“Although

 Plaintiffs consistently lump together Defendants . . . without specifying how each,

 or any, participated in the alleged constitutional violations, the actions of their

 Committee are specifically addressed by Plaintiffs throughout the entirety of the

 [complaint].”). In the Sixth Circuit, plaintiffs may “present general allegations to

 prove that each individual defendant has the requisite knowledge for deliberate

 indifference.” See Phillips v. Roane Cnty., 534 F.3d 531, 542 (6th Cir. 2008)

 “General allegations of liability, so long as they are not broad and conclusory

 accusations, can provide ‘sufficient evidence from which a trier of fact’” can find

 deliberate indifference. Richko v. Wayne Cnty., 819 F.3d 907, 916 (6th Cir. 2016).

 This is appropriate at this early stage. Plaintiff’s complaint provides numerous

 plausible factual allegations of the MDOC Defendants’ deliberate indifference—not




 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                           10
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.574 Filed 03/05/21 Page 17 of 29




 merely legal conclusions disguised as factual allegations. Thus, Plaintiff’s Amended

 Complaint states proper claims against Defendants.

           B. Plaintiff has Sufficiently Stated a Claim of Eighth Amendment
              Deliberate Indifference Against Defendant’s Adray and Duncan

       The Eighth Amendment obligates prison authorities to provide medical care

 to incarcerated individuals, as a failure to provide such care would be inconsistent

 with contemporary standards of decency. Cook v. Corizon Health, Inc. 2019 WL

 3043906 (quoting Estelle v. Gamble, 429 U.S. 102, 103-04 (1976)). When bringing

 an Eighth Amendment claim for failure to provide adequate medical care, a Plaintiff

 is required to demonstrate that both the objective and subjective elements of the

 claim have been met. The objective element considers whether a medical need is

 “sufficiently serious.” Wilson v. Seiter, 510 U.S. 294, 298 (1991); Blackmore v.

 Kalamazoo County, 390 F. 3d 890, 895 (6th Cir. 2004). Further, the subjective

 element asks whether “a sufficiently culpable state of mind existed behind the

 deprivation of the medical care.” Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       Defendant Adray

       As Plaintiff alleged in its amended complaint, Defendant Adray knew Plaintiff

 had a hernia as well as a golfball-sized mass sticking out of his body and refused to

 follow up or prescribe any medication. (ECF #12 PageID.227, ¶53). Mr. Tietz

 noticed a ripping feeling in his abdomen and was bedridden for weeks from the pain.

 (Id. ¶¶51, 55). In instances where there was a “clear manifestation of an internal


 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                      11
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.575 Filed 03/05/21 Page 18 of 29




 physical disorder, the objective component [of this test] is satisfied.” Preyor v. City

 of Ferndale, 248 F. Appx. 636, 644 (6th Cir. 2007). The mass protruding from his

 abdomen grew to the size of a baseball showing an obvious internal disorder. Even

 with a substantial mass sticking out of his body, Defendants Adray refused

 treatment. (Id. ¶¶ 51-53).

       Defendant Adray denied medical treatment to Plaintiff despite his continued

 requests for medical care with knowledge of his serious medical needs. (ECF #12

 PageID.228, ¶¶60-63). Finally, Plaintiff specifically pleaded that Defendant Adray

 repeatedly failed to follow up with Plaintiff about the serious medical problems he

 was experiencing. (ECF #12 PageID.231, ¶73).

       Defendant Duncan

       Similarly, as Plaintiff pleaded in its original complaint, Defendant Duncan

 denied medical care despite knowledge of Plaintiff’s state of obvious pain and

 discomfort. (ECF #12 PageID.228, ¶62). Plaintiff properly pleaded the requisite

 facts to demonstrate that Farris appreciated Mr. Tietz’s serious medical condition

 and denied him care. Specifically, Plaintiff alleged that while Plaintiff continually

 attempted to seek medical care and requested X-ray results, Duncan, with knowledge

 of Tietz’s three hernias, did not follow up with Plaintiff. (ECF #12 PageID.231, ¶73).

       Plaintiff has pleaded the requisite facts to demonstrate that each Defendant

 appreciated Plaintiff’s serious medical condition and still denied him care. As



 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                        12
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.576 Filed 03/05/21 Page 19 of 29




 demonstrated herein, Plaintiff properly outlined specific and individual misconduct

 by both Adray and Duncan. Admittedly, Plaintiff did segregate their statement of

 facts from their claims. However, individual sections of a complaint are not meant

 to be read in a vacuum, and Plaintiff’s factual allegations state a claim against each

 individual Defendant. Eighth Amendment violations may be established by “a

 showing of grossly inadequate care as well as a decision to take an easier but less

 efficacious course of treatment,” or where care rendered is “so cursory as to amount

 to no treatment at all.” Terrance v, Northville Reg’l Psychiatric Hosp., 286 F.3d at

 843 (6th Cir. 2002). Taken in the aggregate, a trier of fact could find that a reasonable

 nurse assistant in Adray or Duncan’s position would have concluded that a

 substantial risk of serious harm to Mr. Tietz existed and denied adequate care.

       Accordingly, it is respectfully requested that this Court deny Defendant’s

 motion to dismiss Plaintiff’s Eighth Amendment claim against Defendants Adray

 and Duncan.

           C. Plaintiff has Properly Stated a Claim Against Non-Healthcare
              MDOC Defendants

       Plaintiff’s claims against the non-healthcare MDOC Defendants do not stem

 from mere failure to adequately address grievances, failure to intervene, or

 nonresponsiveness as Defendant suggests. (ECF #32 PageID.549). Plaintiff agrees

 that liability under § 1983 must be based on active unconstitutional behavior and

 cannot be based upon “a mere failure to act.” Salehpour v. University of Tenn., 159

 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                          13
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.577 Filed 03/05/21 Page 20 of 29




 F.3d 199, 206 (6th Cir. 1998), cert denied, 119 S. Ct. 1763 (1999). Plaintiff’s

 allegations against non-healthcare MDOC Defendants are pleaded in relation to the

 retaliatory and acquiescing nature of their conduct and not a mere failure to act.

       As Plaintiff stated in its amended complaint,

              “Despite Defendant Taylor, Defendant Warren and
              Defendant Russell’s explicit knowledge that Plaintiff had
              been prescribed medication by a doctor and was being
              refused the medication by healthcare, Defendants rejected
              Plaintiff’s grievances and acted out of retaliation for
              Plaintiff’s protected conduct of filing grievances and with
              deliberate indifference to his serious medical need by
              permitting healthcare to deny medication prescribed by a
              doctor for a diagnosed medical condition.”

 (ECF #12 PageID.238, ¶100). Thus, Defendants Warren and Russell knowingly

 consented to the unconstitutional conduct of healthcare officials. Accordingly,

 Plaintiff articulated specifically how both Defendant Warren and Defendant had

 knowledge of the unconstitutional conduct by healthcare officials and further

 acquiesced retaliatory conduct.

    III.   PLAINTIFF HAS SUFFICIENTLY STATED A CLAIM OF
           CONSPIRACY

       Plaintiff sufficiently asserted a civil conspiracy claim. A civil conspiracy

 under §1983 is an agreement between two or more persons to injure another by

 unlawful action. See Hensley v. Gassman, 693 F.3d 681, 695 (6th Cir. 2012) (citing

 Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). The Plaintiff must show the

 existence of a single plan, that the alleged co-conspirator shared in the general

 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                         14
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.578 Filed 03/05/21 Page 21 of 29




 conspiratorial objective to deprive the plaintiff of a federal right, and that an overt

 act committed in furtherance of the conspiracy caused an injury to the plaintiff.

 Hensley, 693 F.3d at 695; Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir.

 2011).

       Plaintiff’s allegations of conspiracy are adequately stated in its “statement of

 facts” section of its Amended Complaint, specifically in Paragraphs 85-150. For

 example, Plaintiff stated that

              “On or about September 21, 2019, Plaintiff was woken up
              by Defendant Weems entering Plaintiff’s room and tearing
              it apart. Defendant Weems tore the covers off of two
              religious books, ripped Plaintiff’s playing cards, and
              confiscated various other belongings.”

              “During this incident, Defendant Weems indicated that he
              had been sent by his Sergeant because the administration
              was upset that Plaintiff had been writing grievances.
              Defendant Weems continued to make statements such as
              “Apparently you have been bothering the administration
              writing grievances, so this had to happen.” and “For future
              reference, maybe you shouldn’t write anymore
              grievances.” This demonstrates the widespread knowledge
              around the facilities that Plaintiff was engaged in
              constitutional protected conduct and was then asked to
              stop because it was bothersome to the administration. This
              is common place in the MDOC and negatively impacts
              prisoners ability to effectively utilize the grievance system
              in the face of threats in response to their constitutionally
              protected conduct.”

 (ECF #12PageID243,¶¶118-19). Further, after this incident occurred, Plaintiff

 alleged:



 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                        15
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.579 Filed 03/05/21 Page 22 of 29




              “After recognizing Plaintiff’s protected conduct,
              Defendant Weems proceeded to write Plaintiff a class one
              misconduct ticket, falsely alleging that he found six tattoo
              needles in Plaintiff’s footlocker. The untruthfulness of this
              claim is obvious from the fact that Defendant Weems
              never photographed or otherwise preserved the tattoo
              needles he allegedly found, Defendant Weems indicated
              that Plaintiff’s footlocker was labeled with his name when
              in fact it had not yet been labeled after his arrival, and
              Defendant Weems indicated that the footlocker was within
              Plaintiff’s area of control when in fact it was outside of it.”
              “Plaintiff’s misconduct ticket was then reviewed by
              Defendant Descroche. Defendant Descroche refused to
              consider the obvious discrepancies in the evidence and
              instructed Plaintiff to plead guilty to receive a lesser
              punishment, which Plaintiff refused. Defendant
              Descroche failed to intervene to prevent Defendant
              Weems’ retaliatory action. Defendant knew of Plaintiff’s
              protected conduct and furthered the ongoing retaliation
              against Plaintiff throughout the facility by failing to
              properly investigate Plaintiff’s claims.”

 (Id. ¶¶120-21). These specific instances demonstrate an explicit agreement amongst

 MDOC Defendants to retaliate against Plaintiff and deny him appropriate medical

 care because of his grievance.

       As to the intra-corporate conspiracy doctrine, The MDOC Defendants are

 not entitled to the benefits and are liable for conspiracy. There are two different

 groups of individual defendants: those employed by the MDOC and those employed

 by Corizon. While the intra-corporate conspiracy doctrine may apply for a

 conspiracy entirely within one group or the other, there is no sound basis to

 conclude that the doctrine should protect actors who are state employees from



 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                    16
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.580 Filed 03/05/21 Page 23 of 29




 conspiring with actors who are private employees, even if the groups are both state

 actors for purposes of § 1983. Thus the Court should deny Defendants’ motion

 to dismiss with respect to the conspiracy claim.

       Defendant cited cases do not refute Plaintiff’s arguments.        Especially

 troubling is the omission from MDOC’s citation to Easterling v. Crawford, 2014

 U.S. Dist. LEXIS 13743 (S.D. Ohio), where the court wrote in the very paragraph

 cited by MDOC, “The Court notes however, that an exception exists when the

 challenged activity takes place outside the scope of employment.” (citing

 to Johnson v. Hills & Dales General Hosp., 40 F.3d 837 (6th Cir. 1994)). Easterling

 v. Crawford, No. 3:13-cv-430, 2014 U.S. Dist. LEXIS 13743, at *37 (S.D. Ohio

 February 3, 2014). This is the exact case here. Employees of the MDOC and

 Corizon’s actions fall outside the scope of their employment.

        Surprisingly, the MDOC did not cite Vinson v. Mich. Dep’t of Corr., 2015

 U.S. Dist. LEXIS 175202, *29-35. (E.D. MI October 15, 2015). Affirmed in

 relevant part by Vinson v. Mich. Dep’t of Corr., 2016 U.S. Dist. LEXIS 6930, *6

 (E.D. MI January 21, 2016). There the Vinson Court performed a comprehensive

 review of the exact same question as before this Court. Vinson postdates the

 authority identified by the MDOC. Plaintiff includes the relevant language from

 Vinson to assist the Court:

              The MDOC and the Corizon defendants, along with Paratchek,
              also argue that this conspiracy claim cannot be brought due to

 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                    17
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.581 Filed 03/05/21 Page 24 of 29




              the “intracorporate conspiracy” theory. See Hull v. Cuyahoga
              Valley Joint Vocational Sch. Dist. Bd. of Educ., 926 F.2d 505,
              509-510 (6th Cir. 1991). Hull explains that the Sixth Circuit
              has “adopted the general rule in civil conspiracy cases that a
              corporation cannot conspire with its own agents or employees,”
              citing Doherty v. American Motors Corp., 728 F.2d 334, 339
              (6th Cir. 1984). The “intracorporate conspiracy” doctrine has
              been adopted in both antitrust litigation and civil rights cases.
              Hull, supra; Doherty, supra. In Hull, the plaintiff was “alleging
              a conspiracy between a school district superintendent, the
              executive director of the district, and a school administrator, all
              of whom are employees or agents of the Board. According to
              defendants, since all of the defendants are members of the same
              collective entity, there are not two separate ‘people’ to form a
              conspiracy.” Therefore, the conspiracy civil rights claim in Hull
              was dismissed and no such claim can exist here, as the medical
              providers are either employees of Corizon or of the MDOC.
              The Corizon defendants do not flesh out this issue to any great
              extent, but the MDOC defendants, who lost their previous
              motion to dismiss, insist that because all of the defendants,
              including its “agents” employed by Corizon, are “members of
              the same collective entity, i.e., MDOC healthcare, there are not
              two separate ‘people’ to form a conspiracy.” (Dkt. 69, Pg ID
              1234).

              In response, plaintiff asserts that, in this case, the MDOC
              defendants are employed by the State of Michigan and
              conspired with employees of Corizon, a separate legal entity.
              As a result, they are not protected from immunity by the
              intracorporate conspiracy doctrine. According to plaintiff,
              defendants’ reliance on the term “agent” is also misplaced and
              inapplicable with respect to the doctrine. An “Agent” is
              described as a “person authorized by another (principal) to act
              for or in place of him; One who deals not only with things, as
              does a servant, but with persons, using his own discretion as to
              means, and frequently establishing contractual relations
              between his principal and third persons” Black’s Law
              Dictionary, 6th ed., p. 63. In essence, the agent has the power to
              bind the principal contractually; acting in the stead of the
              principal to execute on behalf of said principal. In the instant

 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                       18
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.582 Filed 03/05/21 Page 25 of 29




              matter, according to plaintiff, it is MDOC who can be
              characterized as an agent for the State of Michigan. MDOC, on
              behalf of the State of Michigan, contracted with Corizon to
              provide medical services for its inmate population. Corizon is a
              vendor contracted to provide said services. Plaintiff points out
              that Corizon and its employees have no agency power, they
              cannot contract on behalf of the State, may not make legally
              binding decisions on behalf of the State, and the State cannot be
              held liable for the actions of Corizon and its employees.

              In essence, plaintiff asserts that Corizon’s relationship with the
              State of Michigan is the antithesis of an agency relationship.
              See Doherty v American Motors, Corp., 728 F.2d 334 (6th Cir.
              1984). In Doherty, the plaintiff argued that his conspiracy
              claim should be upheld because the defendants and his attorney
              conspired against him during a criminal action. The Sixth Circuit
              ruled that the claim required evidence of a conspiracy between
              AMC, its officers, agents, and attorneys on one hand, and the
              plaintiff’s attorney. Doherty, 728 F.2d at 340. It found none. The
              plaintiff was an employee of AMC and AMC paid for his
              attorney during the criminal matter. Thus, even though AMC
              paid for the plaintiff’s legal representation, that attorney was
              not an agent of AMC. Similarly, plaintiff maintains that
              Corizon and its employees were contracted to provide medical
              services to the inmate population; [*33] they are vendors,
              nothing more. Corizon and its employees have no power to
              legally bind the State of Michigan or MDOC. Thus, according
              to plaintiff, the intracorporate conspiracy doctrine is
              inapplicable because the alleged conspiracy involves employees
              of MDOC and Corizon.

              In the view of the undersigned, the intracorporate conspiracy
              doctrine does not bar a conspiracy claim where employees of
              MDOC and Corizon are alleged to have participated.
              Defendants cite no authority for this proposition and the court
              was unable to find any such clear support. Rather, defendants
              rely on the fact that Corizon and its employees are “acting
              under color of state law” under § 1983 and, therefore, they are
              agents of MDOC for purposes of the intracorporate conspiracy
              doctrine. This is far too big of a leap and this conclusion is not

 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                      19
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.583 Filed 03/05/21 Page 26 of 29




              supported by any authority. Indeed, the intracorporate
              conspiracy doctrine “provides that members of the same legal
              entity cannot conspire with one another as long as their alleged
              acts were within the scope of their employment.” Burgess v.
              Fischer, 735 F.3d 462, 483 (6th Cir. 2013)(emphasis added).
              Defendants do not explain how MDOC and Corizon are the
              “same legal entity.” Indeed, it is clear that they are not. Nor
              does there appear to be any agency relationship such that this
              doctrine could be invoked.

              Notably, there is a split of authority in the district courts within
              the Sixth Circuit as to whether the intracorporate conspiracy
              doctrine even applies to § 1983 claims. As explained in Engle
              v. City of Cuyahoga Falls, 2015 U.S. Dist. LEXIS 80654, 2015
              WL 3852143, *9 (N.D. Ohio 2015), it is unclear and unsettled
              within the Sixth Circuit as to whether the intracorporate
              conspiracy doctrine applies to conspiracy claims brought under
              § 1983. The Court further observed that it is evident from
              a survey of recent cases that courts within the Sixth Circuit
              continue to spar over whether two individuals from the same
              entity can form a conspiracy under § 1983. Id., comparing
              Gillespie v. City of Battle Creek, 100 F. Supp. 3d 623, 2015
              WL 1459611, at *7 (W.D. Mich. 2015) (applying
              intracorporate doctrine to bar conspiracy claim under § 1983);
              with Tinney v. Richland Cnty., 2015 U.S. Dist. LEXIS 16266,
              2015 WL 542415, at *12 (N.D. Ohio 2015) (refusing to extend
              intracorporate doctrine to § 1983 conspiracy claim brought
              against individual employees of the same municipality). Very
              recently, the Sixth Circuit observed that this question is
              unsettled. Diluzio v. Village of Yorkville, Ohio, 796 F.3d 604,
              2015 WL 4646121, *8 (6th Cir. 2015) (“[E]ven if the
              intracorporate conspiracy doctrine applies to municipal
              government officials in a § 1983 action (and we do not hold
              that it necessarily does), the doctrine does not apply in this case
              because the defendants are accused of conspiring to wrongfully
              divest [the plaintiff] of his property, which would fall outside
              the scope of their employment.”). Given the unsettled nature of
              this doctrine as applied to § 1983 conspiracy claims, the
              undersigned is not inclined to find that such claims are barred
              for this additional reason.

 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                        20
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.584 Filed 03/05/21 Page 27 of 29




              Vinson v. Mich. Dep't of Corr., 2015 U.S. Dist. LEXIS 175202,
               *29-35. (October 15, 2015). Affirmed in relevant part.

              First, Defendants Paratchek and the Individual State
              Defendants all object to the magistrate judge’s determination
              that Plaintiff’s First Amended Complaint has sufficiently
              alleged conspiracy claims against them. They fault the
              magistrate judge’s analysis in several respects. Having reviewed
              Plaintiff’s First Amended Complaint, the R&R’s extensive
              discussion of these challenges, and the objections to the R&R,
              the Court agrees that Plaintiff has sufficiently alleged the
              conspiracy claims that are recommended to proceed in this
              action. Defendants’ various challenges will be more
              appropriately addressed at the summary judgment stage of this
              litigation.

               Vinson v. Mich. Dep't of Corr., 2016 U.S. Dist. LEXIS 6930,
               *6 (E.D. MI January 21, 2016)

        It is clear that comparing the well-reasoned analysis from Vinson that

 the intra-corporate conspiracy doctrine does not apply in situations, such as here,

 where there are actors employed by the state or its agencies and actors from a

 private corporation. Thus Defendants’ motion should be denied with respect to the

 conspiracy claim.

                   CONCLUSION AND RELIEF REQUESTED

       For the reasons stated herein, Plaintiff respectfully requests this Court deny

 the MDOC Defendants’ motion to dismiss.

 Dated March 5, 2021                             Respectfully submitted,
                                                 /s/ Keith Altman


 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                       21
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.585 Filed 03/05/21 Page 28 of 29




                                                 Keith Altman
                                                 The Law Office of Keith Altman
                                                 33228 West 12 Mile Road
                                                 Suite 375
                                                 Farmington Hills, MI 48334
                                                 516-456-5885
                                                 kaltman@lawampmmt.com




 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                     22
Case 2:20-cv-10814-PDB-RSW ECF No. 34, PageID.586 Filed 03/05/21 Page 29 of 29




                          CERTIFICATE OF SERVICE
              Undersigned hereby states that on March 5, 2021, he caused the
       foregoing document to be filed electronically with the United States
       District Court and that a copy of said document was sent to all parties
       through their counsel of record through the Court’s CM/ECF electronic
       filing system.
                                   /s/ Keith Altman




 Tietz v. Corizon, et al., Opposition MTD MDOC, 2:20-cv-10814                    23
